--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Version


AMENDED AND RESTATED
EQUITY INTEREST PURCHASE AND SALE AGREEMENT


This AMENDED AND RESTATED EQUITY INTEREST PURCHASE AND SALE AGREEMENT (this
“Agreement”), is made and entered into as of December 1, 2015 (the “Execution
Date”), by and between SunEdison Holdings Corporation, a Delaware limited
corporation, or a designated subsidiary thereof (the “Seller”), and TerraForm
Global, LLC, a Delaware limited liability company or designated subsidiary
thereof (the “Buyer”).  Each of the Seller and the Buyer are hereinafter
referred to individually as a “Party” and together as the “Parties.”


RECITALS


WHEREAS, the Buyer, together with its controlled Affiliates, is a global owner
of clean energy projects in the emerging markets;


WHEREAS, the Seller is the direct or indirect owner of all of the issued and
outstanding equity interests (the “Equity Interest”) in each of the entities
listed on Schedule 1.1 hereto (each such entity and any entity added to Schedule
1.1 in accordance with Section 6.3 hereof and until the date of each such
entity’s Closing Date (as defined below) occurs, a “Target Company”) and each
holding company that is the direct or indirect owner of all of the Equity
Interests in each Target Company (until the date of such entity’s Closing Date,
each, a “Holding Company”);


WHEREAS, each Target Company is listed on Schedule 1.1 (as such Schedule 1.1 may
be updated from time to time in accordance herewith) and each Target Company
owns the solar project associated with the power purchase agreement to which
such Target Company is a party (each, a “Project” and, collectively, the
“Projects”);


WHEREAS, the Parties had previously entered into that Equity Interest Purchase
and Sale Agreement (the “Original Agreement”), dated November 20, 2015, and, in
accordance with Section 2.2(b) thereof, have decided to amend and restate the
Original Agreement as set forth herein; and


NOW, THEREFORE, in consideration of the respective representations, warranties,
agreements, and conditions hereinafter set forth, and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
hereto hereby agree as follows:


AGREEMENT


ARTICLE 1
DEFINED TERMS; RULES OF CONSTRUCTION


1.1            Defined Terms.


As used in this Agreement, the following terms have the meanings set forth
below:


“Additional Payment Amount” has the meaning set forth in Section 2.2(c)(i).


 

--------------------------------------------------------------------------------



 “Affiliate” means, with respect to a Person, any other Person or entity
directly or indirectly Controlling, Controlled by, or under common Control with
such Person. For the avoidance of doubt none of the Seller Parties and the Buyer
Parties shall be deemed to be Affiliates for the purposes of this Agreement.


“Agreement” has the meaning set forth in the introduction to this Agreement.


“Applicable Assets” has the meaning set forth in Section 3.4(a).


“Breach” means breach, violate or cause a default under this Agreement, any
other Contract or any Law, as applicable.


“Business” means the planning, developing, designing, constructing and operation
of the Projects, as currently contemplated as of the Effective Date.


“Business Day” means any day which is not a Saturday, Sunday or legal holiday in
the State of New York.


“Buyer” has the meaning set forth in the introduction to this Agreement.


“Buyer Party” means individually, and “Buyer Parties” means collectively, each
of the Buyer and, after the applicable Closing therefor, any Target Company or
Holding Company, and each of their respective Affiliates, stockholders, members,
directors, managers, officers, employees and independent contractors of the
Buyer or its controlled Affiliates (without including any such persons of the
Seller Parties).


 “Closing” has the meaning set forth in Section 3.1.


“Closing Date” has the meaning set forth in Section 3.1.


 “Consent” means any consent, approval, ratification, waiver, novation, award or
other authorization necessary to be obtained in order to carry out the
transactions set forth in this Agreement from any Person or any Governmental
Authority.


“Consideration” means the sum of the amounts paid by the Buyer pursuant to
Sections 2.2(a) and 2.2(b) and, if applicable, (x) plus any amounts paid by the
Buyer to Seller as an Additional Payment Amount or (y) less any amounts paid by
the Seller to the Buyer as a Reimbursement Amount, as the case may be.


“Contract” means any agreement, contract, instrument, obligation, commitment,
covenant, understanding, promise, promissory note, bond, indenture, insurance
policy, deed, lease, license, franchise, purchase order, sales order or other
obligation, undertaking or arrangement (whether written or oral) that is legally
binding.


“Control” and all derivations thereof means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.


 
2

--------------------------------------------------------------------------------



 “Damages” means any and all actual losses, charges, claims, causes of action,
arbitrations, proceedings, remediations, damages, liabilities, strict
liabilities, judgments, Taxes, settlement payments, fines, penalties, awards,
fees, demands, offsets, costs, deficiencies and expenses including but not
limited to reasonable attorneys’ and expert witness fees and costs.


“Delay Liquidated Damages Amount” means, in respect of each Target Company and
the applicable Holding Company for which liquidated damages are payable pursuant
to Section 2.2(e), an amount equal to (a) the amount of net cash proceeds that
was projected to be available by the Buyer to its members pursuant to the
Framework Financial Model for such Target Company and the applicable Holding
Company for the period between: (i) the date falling thirty (30) days after the
Target Transfer Date for such Target Company and the applicable Holding Company
and (ii) the earlier of (x) the actual Closing Date for such Target Company and
the applicable Holding Company and (y) the Outside Date (the “Delay Period”),
minus (b) the applicable portion of the Purchase Price Adjustment that accrued
with respect to the Final Purchase Price of the delayed Target Company (and the
applicable Holding Company) during the Delay Period.


“Effective Date” means November 20, 2015.


“Equity Interest” has the meaning set forth in the recitals to this Agreement,
with respect to each Target Company and Holding Company, as applicable.


“Existing Contracts” means, with respect to any Target Company, each material
Contract that such Target Company is party to or is otherwise bound and
identified as such in writing by the Seller Parties to the Buyer Parties on or
prior to Closing Date for such Target Company.


“Final Transfer Price” has the meaning set forth in Section 3.4(d).


“Fixed Assumptions” means the Buyer’s cost of capital, its marginal income tax
rate, and any other financial modeling assumptions agreed by the Parties to be
fixed in the Framework Financial Model and all True Up Financial Models going
forward.


“Framework Financial Model” has the meaning set forth in Section 6.1(a).


“Fundamental Representations” has the meaning set forth in Section 7.1.


“GAAP” means US GAAP, unless otherwise agreed by the Parties in the context of a
specific Target Company.


“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.


 
3

--------------------------------------------------------------------------------



“Governmental Authorization” means any permit, license, tariff, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.


 “Historical Financial Statements” means, with respect to any Target Company and
the applicable Holding Company, the financial statements provided by the Seller
Parties to the Buyer Parties on or prior to the Closing Date for such Target
Company and the applicable Holding Company and reasonably acceptable to the
Buyer Parties.


“Holding Company” has the meaning ascribed thereto in the recitals hereto.


“Indebtedness” means, without duplication, (i) all indebtedness for borrowed
money and/or guarantees therefor; (ii) that portion of obligations with respect
to capital leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; and (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money.


“Independent Expert” has the meaning set forth in Section 3.4(c)(i).


“IRS” means the United States Internal Revenue Service.


“Knowledge of the Seller” means any information which would reasonably be
expected to be known by one or more officers or senior representatives of the
Seller Parties.


“Law” means any federal, state, local and foreign statutes, laws, judicial
decisions, regulations, ordinances, rules, judgments, Orders, decrees, codes,
directives, injunctions, permits, concessions, grants, franchises, licenses and
governmental restrictions, whether now or hereafter in effect.


 “Liability” means any liability, indebtedness, adverse claim or other
obligation, direct or indirect, absolute or contingent, whether accrued, vested
or otherwise and whether or not reflected or required to be reflected in the
financial statements of a Person.


“Liability Cap” has the meaning set forth in Section 7.3.


“Lien” means any charge, claim, mortgage, lease, sublease, occupancy agreement
or similar Contract, tenancy, right-of-way, easement, collateral assignment,
restrictive covenant, encroachment, burden, condition, Order, community unity
property interest, equitable interest, security interest, lien (statutory or
otherwise), pledge, hypothecation, option, right of first refusal or other
restriction, limitation, exception or encumbrance of any kind, including any
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership.


“Negotiation Period” has the meaning set forth in Section 3.4(c)(i).


“Order” means any order, injunction (whether temporary, preliminary or
permanent), ruling, decree (including any consent decree), writ, subpoena,
verdict, charge, assessment, consent or other decision entered, issued, made or
rendered by any court or other Governmental Authority or by any arbitrator.


 
4

--------------------------------------------------------------------------------



“Organizational Documents” means, with respect to a particular Person, (a) if
such Person is a corporation, its certificate or articles of incorporation,
organization or formation and its by-laws; (b) if such Person is a limited
liability company, its certificate or articles of formation or organization and
limited liability company or operating agreement; (c) any other charter or
similar document adopted or filed in connection with the creation, formation or
organization of such Person; and (d) any amendment to any of the foregoing.


“Original Agreement” has the meaning set forth in the recitals.


“Outside Date” has the meaning set forth in Section 2.2(c).


“Party” or “Parties” has the meaning set forth in the introduction to this
Agreement.


 “Permit” means any authorization, approval, consent, license, ruling, permit,
tariff, certification, exemption, order, recognition, grant, confirmation,
clearance, filing,  valid waiver, exemption, variance, franchise, or similar
order of or from any Governmental Authority having jurisdiction over the matter
in question.


 “Permitted Liens” means the customary Liens for energy systems similar to the
Projects and required in connection with financing as disclosed to the Buyer on
Schedule 1.1.


“Person” means any individual, firm, company, general partnership, limited
partnership, limited liability partnership, joint venture, association,
corporation, limited liability company, trust, business trust, estate,
Governmental Authority or other entity.


“Proceeding” means any action, claim, complaint, charge, arbitration, audit,
hearing, investigation, inquiry, suit, litigation or other proceeding (whether
civil, criminal, administrative or investigative) commenced, brought, conducted
or heard by or before any Governmental Authority or arbitrator.


“Project” or “Projects” has the meaning set forth in the recitals to this
Agreement.


“Project SPA” means each project sale and purchase agreement by and between the
Seller and the Buyer entered into in connection with the purchase and sale of
the Equity Interests in a Target Company and its Holding Company substantially
in the form attached hereto as Exhibit A (which is substantially in the same
form as the project sale and purchase agreements negotiated between Buyer and
Seller in anticipation of the TerraForm Global, Inc. initial public offering).


“Proposed Final Transfer Price” has the meaning set forth in Section 3.4(a).


“Purchase Price Adjustment” means, for the period commencing on the Effective
Date and until the date when the Additional Payment Amount or Reimbursement
Amount, as applicable, has been paid, an amount equal to 10.00% per annum,
accrued daily, multiplied by the amount by which the sum of the payments then
disbursed by Buyer and outstanding under Section 2.2(a) and (b) as of such date
exceed the then aggregate “Equity” amount actually transferred to the Buyer as
of such date in connection with the transfer of Target Companies.


 
5

--------------------------------------------------------------------------------



“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Target Company or Holding Company in
any real property.


“Reimbursement Amount” has the meaning set forth in Section 2.2(c)(ii).


 “Seller Party” means individually, and “Seller Parties” means collectively, the
Seller, its Affiliates (other than any Target Company or  Holding Company after
the applicable Closing therefor) and their respective stockholders, directors,
officers, and employees of the Seller or its controlled Affiliates (without
including any such persons of the Buyer Parties).


 “Target Transfer Date” has the meaning set forth in Section 3.1.


“Tax” or “Taxes” means all federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not, and any obligations with respect to such
amounts arising as a result of being a member of an affiliated, consolidated,
combined or unitary group for any period or under any Contract with any other
Person, and including any Liability for taxes of a predecessor.


“Tax Return” means any report, return, statement, document, form, declaration or
other information or filing (including any amendments) required to be supplied
to any taxing authority or jurisdiction (foreign or domestic) with respect to
Taxes.


“Transaction Documents” means this Agreement and all other agreements,
certificates, instruments and other documents being delivered pursuant to this
Agreement or pursuant to such other agreements, certificates, instruments and
other documents.


“Transfer Date Notice” has the meaning set forth in Section 3.4(a) hereto.


“True Up Financial Model” means the Framework Financial Model as updated in
connection with each Closing by mutual agreement of the parties, and within five
(5) Business Days of the receipt of any Transfer Date Notice, to account for the
following parameters with respect to the applicable Target Company to be
transferred on such Closing Date (the “Variable Assumptions”):


(a) changes to the operating expense assumptions (including, but not limited to,
administrative, operating and capital costs and reserves, insurance costs,
property, sales and other applicable taxes);


(b) actual operating performance and changes to the production forecast,
curtailment and facility availability (including, but not limited to, merchant
energy prices, but, for the avoidance of doubt, not the methodology for
forecasting merchant energy prices);


 
6

--------------------------------------------------------------------------------



(c) changes to the contracted revenue stream, including any changes to the terms
of the power purchase agreements, and to capacity revenue assumptions to reflect
new capacity markets, or changes in the regulation or structure of the existing
capacity markets, in the relevant jurisdiction or market, as reasonably agreed
to among the parties;


and/or other parameters that are not Fixed Assumptions as may be agreed upon by
the Parties.


“Variable Assumptions” has the meaning set forth in the definition of “True Up
Financial Model.”


ARTICLE 2
SALE OF EQUITY INTERESTS


2.1           Transfer.  Upon and subject to the terms and provisions of this
Agreement, at the applicable Closing, the Buyer shall accept delivery of the
Equity Interests of the applicable Holding Company owning the applicable Target
Company or the applicable Target Company, as the case may be, from the Seller,
and the Seller shall sell, assign, transfer and deliver the applicable Equity
Interests to the Buyer, free and clear of all Liens (other than Permitted
Liens.)


2.2           Purchase Price.  In consideration of the purchase and sale of
Equity Interests on Schedule 1.1, Buyer shall pay:


(a)           As soon as practicable upon the execution of this Agreement, to
Seller’s designated bank, $150,000,000 in immediately available funds pursuant
to wire instructions designated by the Seller.


(b)           In accordance with Section 2.2(b) of the Original Agreement, the
Parties acknowledge and agree that they have negotiated in good faith with
respect to any additional amendments, modifications, supplements and/or
revisions that were reasonably required by the Buyer Parties.  This Agreement
sets forth such “Agreed Revisions” (as defined in the Original Agreement).  As
result of the foregoing, Buyer agrees that no later than 3:00 pm EST on the date
falling ten (10) Business Days after the Effective Date, the Buyer shall pay an
amount equal to $81,000,000 in immediately available funds pursuant to wire
instructions designated by the Seller.


(c)           Within no later than thirty (30) days of (x) the date of
termination of this Agreement, or (y) the date upon which the Closing for the
last of the Target Companies and the applicable Holding Company to be acquired
by the Buyer has been consummated (which shall be no later than the date that is
three months from last Target Transfer Date set forth in Schedule 1.1 (as
amended) (the “Outside Date”)):


(i)           In the event that the aggregate “Equity” amount actually
transferred to the Buyer as of the last Closing Date with respect to all the
Target Companies listed on Schedule 1.1 (as amended) (as reflected by the sum of
all Final Transfer Price amounts set forth in each Closing Date Project SPA) is
greater than the sum of (A) the amounts paid by Buyer pursuant to Sections
2.2(a) and 2.2(b), (B) the Purchase Price Adjustment, and (C) and any other
purchase price adjustments mutually agreed to by the Parties, then the Buyer
shall make an additional payment to the Seller in an amount equal to such excess
(hereinafter, the “Additional Payment Amount”); or


 
7

--------------------------------------------------------------------------------



(ii)           In the event that the aggregate “Equity” amount actually
transferred to the Buyer as of the last Closing Date with respect to all of the
Target Companies listed on Schedule 1.1 (as amended) (as reflected by the sum of
all Final Transfer Price amounts set forth in each Closing Date Project SPA) is
less than the sum of (A) the amounts paid by Buyer pursuant to Sections 2.2(a)
and 2.2(b), (B) the Purchase Price Adjustment, and (C) and any other purchase
price adjustments mutually agreed to by the Parties, then the Seller shall make
a reimbursement payment to the Buyer in an amount equal to such deficiency
(hereinafter, the “Reimbursement Amount”).


(d)           Determination of actual “Equity” value referred to in Section
2.2(c) for each Target Company shall be made in accordance with the procedures
set forth below in Section 3.4.


(e)           Delay Liquidated Damages; Early Termination Fee.


(i)           Notwithstanding the foregoing or anything else herein to the
contrary, in the event that the actual Closing Date for any Target Company and
the applicable Holding Company is delayed beyond thirty (30) days after the
Target Transfer Date for such Target Company and the applicable Holding Company,
then, on or prior to the Outside Date, the Seller Parties shall pay to the Buyer
Parties, as liquidated damages and not as a penalty, an aggregate amount equal
to (x) the Delay Liquidated Damages Amount associated with such Target Company
and the applicable Holding Company whereby the actual Closing Date therefor was
delayed beyond thirty (30) days after the applicable Target Transfer Date, plus
(y) 3% of the Final Transfer Price.


(ii)           In the event that this Agreement is terminated pursuant to
Section 8.2 of this Agreement, Seller shall pay, in addition to the amount
remaining of the Consideration that has not been allocated pursuant to Section
2.2(c) of this Agreement and which shall become due and payable pursuant to
Section 2.2(c)(x) (the “Unallocated Amount”), as liquidated damages to Buyer a
termination fee in an amount equal to the aggregate of (A) an amount equal to
10% per annum, accrued daily, multiplied by the amount by which the sum of the
payments then disbursed by Buyer and outstanding under Section 2.2(a) and (b) as
of such date exceeds the then aggregate “Equity” amount actually transferred to
the Buyer as of such date in connection with the transfer of Target Companies,
and (B) 3% of the sum of the Unallocated Amount and the amount set forth in
clause (A).  Notwithstanding anything to the contrary set forth herein, the
liquidated damages set forth in clauses (A) and (B) above shall in no event be
duplicative with any Purchase Price Adjustment arising due under to Section
2.2(c) and any Delay Liquidated Damages arising under Section 2.2(e), each of
which as would otherwise be due upon early termination of this Agreement.


 
8

--------------------------------------------------------------------------------



ARTICLE 3
THE CLOSINGS


3.1           Closings and Closing Dates.  The transfer of the Equity Interests
of each Target Company and, if applicable, Holding Company shall be made at one
or more closings (each, a “Closing”), each of which shall take place via email
exchanges of signatures and execution documents, on such mutually agreeable date
as soon as practicable after the conditions to the Closing set forth in Sections
8.1 and 8.2 have been satisfied (the date upon which a Closing occurs, a
“Closing Date”); provided, that a Closing shall not occur until all the
deliverables set forth in Sections 3.2 and 3.3 have been received (or waived by
the applicable receiving Party). As of the Execution Date, the anticipated
Closing Date for each Target Company is set forth on Schedule 1.1 hereto (each
such anticipated Closing Date, a “Target Transfer Date”).


3.2           Documents and Items to be Delivered to the Buyer by the Seller. 
At the Execution Date and each applicable Closing, the Seller shall deliver to
the Buyer (unless previously delivered):


(a)           If requested by Buyer, a certificate(s) in form and substance
reasonably acceptable to the Buyer, dated as of the Execution Date and each
applicable Closing Date, executed by a duly authorized officer of the Seller,
and attested to by the Secretary of the Seller, and certifying: (i) that
attached thereto is a true, correct and complete copy of the Organizational
Documents of the Seller and, with respect to a Closing Date, each applicable
Target Company and Holding Company, as in effect on the Effective Date or the
applicable Closing Date; (ii) that attached thereto are true, correct and
complete copies of applicable good standing certificates of the Seller and, with
respect to a Closing Date, each applicable Target Company and Holding Company as
maybe available; and (iii) that the representations and warranties of Seller set
forth in Article 4 of this Agreement are true and correct in all respects as of
the Effective Date and each applicable Closing Date (except for any
representations and warranties that are made as of a specific date);


(b)           An assignment of the Equity Interests of the Target Company or, if
applicable, the applicable Holding Company owning the Target Company being
transferred at such Closing, duly executed by the Seller in accordance with the
terms of the applicable Project SPA;


(c)           In anticipation of the applicable Target Company Closing Date, any
other documentation relating to the Target Companies, Holding Companies and
consummation of each Closing transaction, reasonably requested by the Buyer
Parties, including without limitation, Existing Contracts, Consents, legal
opinions, information to be scheduled in each applicable Project SPA (such as
schedules of indebtedness, Permitted Liens, etc.) certificates and
documentation;


(d)           A copy of the applicable Project SPA for such Target Company duly
signed by the Seller and reflecting the Final Transfer Price; and


(e)           A copy of the True Up Financial Model as agreed to by the Parties.


 
9

--------------------------------------------------------------------------------



3.3           Documents and Items to be Delivered to the Seller by the Buyer.


At the applicable Closing, the Buyer will deliver to the Seller:


(a)           If requested by Seller, a certificate(s) in form and substance
reasonably acceptable to the Seller dated as of the applicable Closing Date,
executed by a duly authorized officer of the Buyer, and attested to by the
Secretary of the Buyer, and certifying: (i) that attached thereto is a true,
correct and complete copy of the Organizational Documents of the Buyer as in
effect on the applicable Closing Date; (ii) that attached thereto are true,
correct and complete copies of applicable good standing certificates of the
Buyer; and (iii) that the representations and warranties of Buyer set forth in
Article 4 of this Agreement are true and correct in all respects as of the
applicable Closing Date (except for any representations and warranties that are
made as of a specific date);


(b)           Any applicable Consideration to be paid by the Buyer to the Seller
by wire transfer in immediately available funds to an account designated by the
Seller, or as otherwise agreed by the Parties;


(c)           An acceptance of the Equity Interests of the Target Company or, if
applicable, the applicable Holding Company owning the Target Company being
transferred at such Closing, duly executed by the Buyer and in accordance with
the applicable Project SPA; and


(d)           A copy of the applicable Project SPA for such Target Company duly
signed by the Buyer and reflecting the Final Transfer Price.


3.4           Target Company Pricing


(a)           Transfer Date Notice.  No later than five (5) Business Days prior
to the proposed Closing Date for a Target Company, Seller shall provide written
notice to the Buyer confirming the anticipated Closing Date (a "Transfer Date
Notice"), which notice shall (i) identify the Target Company and Holding Company
(and corresponding Project(s)) to be transferred to Buyer (the "Applicable
Assets"), (ii) either (A) confirm that the aggregate fair market value purchase
price for the Applicable Assets reflected in the Framework Financial Model is to
remain unchanged as of the proposed Closing Date because the Variable
Assumptions set forth therein with respect to the Applicable Assets remain
unchanged, or (B) that the Variable Assumptions as updated on the applicable
Closing Date True Up Financial Model result in a different aggregate fair market
value purchase price for the Applicable Assets and provide the revised Final
Purchase Price amount based on such changes (the Final Purchase Price confirmed
or proposed pursuant to clauses (A) or (B), the "Proposed Final Transfer
Price"), and (iii) identify the entity or entities that will assign the
Applicable Assets.  The Proposed Final Transfer Price shall reflect the Seller’s
good faith estimate of the fair market value of the Applicable Assets.


(b)           Final Transfer Price.  If the Buyer agrees on the Proposed Final
Transfer Price for the Applicable Assets reflected in the applicable Transfer
Date Notice delivered pursuant to Section 3.4(a), the Parties shall negotiate in
good faith the applicable Project SPA in accordance with and subject to Section
2.2(b) for the sale of the Applicable Assets reflecting such Proposed Final
Transfer Price as the Final Transfer Price for such Applicable Assets.  In the
event the Parties are unable to execute and deliver the applicable Project SPA
for failure to agree on the Final Transfer Price for the Applicable Assets, the
provisions of Section 3.4(c) and (d) shall apply.  The Project SPA shall be
executed prior to the Outside Date.


 
10

--------------------------------------------------------------------------------



(c)           Independent Expert.


(i)           If the Buyer disagrees with the Seller as to whether the Variable
Assumptions have changed or whether the manner in which the Variable Assumptions
have been updated in the applicable True Up Financial Model, the Buyer shall
inform the Seller in writing of such disagreement and the nature thereof and the
Parties shall attempt to resolve such disagreement in good faith within thirty
(30) calendar days of receipt of the Transfer Date Notice (the "Negotiation
Period").  If the foregoing disagreement continues unresolved then within ten
(10) Business Days of the expiration of the Negotiation Period, the Parties
shall select and jointly retain an independent internationally recognized expert
for valuing assets similar to the applicable Target Company to determine the
fair market value of the Applicable Assets; provided, however, that in the event
that such parties are unable to agree to an independent internationally
recognized expert within such ten (10) Business Day period, then within five (5)
Business Days of such initial period, the Parties shall each select an
independent expert and the experts so selected shall jointly select one (1)
internationally recognized expert for valuing assets similar to the Target
Company, which such expert shall not have a material, direct or indirect,
interest in any of such parties or their respective Affiliates (such independent
expert, the "Independent Expert").


(ii)           The Seller shall provide the Independent Expert with the latest
True Up Financial Model or the original Framework Financial Model, as
applicable, and each of the Parties may provide the Independent Expert with
technical inputs for the Variable Assumptions underlying the Closing Date True
Up Financial Model and any other information reasonably determined by such
parties to be useful in the determination of the fair market value of the
Applicable Assets.  The parties agree that the Independent Expert shall be
provided with reasonable access to all information prepared by or on behalf of
the Parties with respect to the Applicable Assets to the extent reasonably
requested by the Independent Expert.  The Independent Expert shall make a
determination of fair market value of the Applicable Assets as soon as
practicable, but in any event within thirty (30) calendar days (or such other
time as the parties hereto shall agree in writing) of the retention of the
Independent Expert.  Notwithstanding anything to the contrary in this Agreement,
the Independent Expert shall, in determining the fair market value of the
Applicable Assets, assume that the Fixed Assumptions remain unchanged as agreed
in the Framework Financial Model.  The findings of the Independent Expert shall
be final and binding on the Parties.


(iii)           The Seller shall pay fifty percent (50%) of the documented fees
and expenses of the Independent Expert and the Buyer shall pay fifty percent
(50%) of the documented fees and expenses of the Independent Expert.  The
parties agree and acknowledge that the role of the Independent Expert under this
Agreement is limited solely to the determination of the fair market value in
accordance with this Section 3.4.


 
11

--------------------------------------------------------------------------------



(d)           Purchase Period.  No later than 5 Business Days after the
determination of the fair market value by the Independent Expert and the
satisfaction of the conditions precedent in Section 8.1 and upon delivery of the
items set forth in Sections 3.1, 3.2, and 3.3, the Parties shall execute and
deliver the applicable Project SPA with a purchase price reflecting the fair
market value determined in accordance with Sections 3.4(b) or 3.4(c) (the “Final
Transfer Price”).


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE SELLER


In order to induce the Buyer to enter into this Agreement, the Seller on behalf
of itself and each of the Holding Companies and Target Companies, as of the
Effective Date and the applicable Closing Date for any such Holding Company or
Target Company, as the case may be, represents and warrants as follows:


4.1           Organization of the Target Companies; Holding Companies; and
Project Companies.  The applicable Target Company and Holding Company is (a)
duly formed, validly existing and in good standing under the laws of the country
and applicable jurisdiction to which the Target Company and Holding Company has
been formed, and (b) is duly qualified to do business as is now being conducted
and is in good standing in each jurisdiction where the nature of its business
requires such qualification, with all power and authority to own or lease all of
its properties and assets and to conduct its business as presently conducted.


4.2           Organization and Qualification of the Seller.  The Seller (a) is a
corporation duly formed, validly existing and in good standing under the laws of
the State of Delaware and (b) is duly qualified to do business as is now being
conducted and is in good standing in each jurisdiction where the nature of its
business requires such qualification, with all power and authority to own or
lease all of its properties and assets and to conduct its business as presently
conducted.


4.3           Capitalization of the  Holding Companies and Target Companies.


(a)           The Seller indirectly owns all of the outstanding Equity Interests
of each of the Holding Companies.  As of the applicable Closing Date, such
Equity Interests constitute 100% of outstanding equity interests in each of the
Holding Companies, and such Equity Interest are duly authorized, validly issued,
fully paid and non-assessable without restriction on the rights of transfer
thereof, except as reasonably acceptable to the Buyer.  Except for such Equity
Interests, none of the Holding Companies has any other securities of any class
issued, reserved for issuance or outstanding, except as reasonably acceptable to
the Buyer.


(b)           Each Holding Company owns all of the outstanding Equity Interests
of each of the Target Companies, except as reasonably acceptable to the Buyer. 
As of the applicable Closing Date, such Equity Interests constitute 100% of
outstanding equity interests in each of the Target Companies, and such Equity
Interests are duly authorized, validly issued, fully paid and non-assessable
without restriction on the rights of transfer thereof, except as reasonably
acceptable to the Buyer.  Except for the Equity Interests, none of the Target
Companies has any other ownership interests of any class issued, reserved for
issuance or outstanding, except as reasonably acceptable to the Buyer.  None of
the Target Companies has any direct or indirect Subsidiaries, except as
reasonably acceptable to the Buyer.  The sole business of each Holding Company
is to own the equity interests in one or more Target Companies, except as
reasonably acceptable to the Buyer.


 
12

--------------------------------------------------------------------------------



(c)           The sole business of each Target Company is to develop, own or
operate the Projects, except as reasonably acceptable to the Buyer.


4.4           Authority of the Seller.  The Seller has all requisite corporate
power and authority to execute and deliver this Agreement and each of the other
Transaction Documents to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The execution and delivery by the Seller of this Agreement and
each of the other Transaction Documents to which it is a party, the performance
of its obligations hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by the board of managers (or comparable governing body) of the Seller
and no other proceedings on the part of the Seller are necessary to authorize
this Agreement and each of the other Transaction Documents executed as of the
date hereof to which the Seller is a party, the performance of such obligations
or the consummation of such transactions.


4.5           Issuance of the Equity Interests; Seller’s Title to the Equity
Interests.


(a)           The Seller has good title to and is the lawful, legal, record and
beneficial owner of the Equity Interests in each Holding Company free and clear
of all Liens other than Permitted Liens, and the Buyer, at the applicable
Closing, will receive good title to the applicable Equity Interests, free and
clear of all Liens other than Permitted Liens set forth in the applicable
Project SPA.


(b)           As of the applicable Closing Date, each Holding Company has good
title to and is the lawful, legal, record and beneficial owner of the Equity
Interests in each Target Company free and clear of all Liens other than
Permitted Liens.


(c)           As of the applicable Closing Date, each Target Company is in
possession of and has good and marketable title to, and is the sole and
exclusive owner of all right, title and interest in, all the assets and tangible
personal property used by or useful to the Target Company in the operation of
its Business.


4.6           No Violation or Conflict; Consents.


(a)           Neither the execution and delivery by the Seller of this Agreement
or any of the other Transaction Documents to which the Seller is a party, nor
the performance by the Seller of its obligations hereunder and under the
Transaction Documents to which the Seller is a Party, nor the consummation of
the transactions contemplated hereby and thereby, will, directly or indirectly
(with or without notice or lapse of time, or both):


(i)           violate, contravene, conflict with or Breach any term or provision
of the Organizational Documents of the Seller, any Target Company, or Holding
Company;


 
13

--------------------------------------------------------------------------------



(ii)           Except as reasonably acceptable to the Buyer, violate,
contravene, conflict with, Breach, constitute (with or without due notice or
lapse of time or both) a default under, require any notice under, or give any
Person the right to cancel, modify or terminate, or accelerate the maturity or
performance of, any instrument or obligation or other Contract or Consent or
Permit to which the Seller, any Target Company or Holding Company is a party or
by which any of its assets is bound;


(iii)           violate, contravene or conflict with any of the terms,
conditions or requirements of, or require any notice to or filing with any
Governmental Authority or other Person under, any Permit, Law or Order
applicable to the Seller, any Target Company or Holding Company or any of their
respective  assets; or


(iv)           require any notice to or filing with, or the obtaining of any
Permit, from , any Governmental Authority.


(b)           At the applicable Closing, the Seller has obtained or caused to be
obtained, any Consents required to effectuate the Closing, except as otherwise
waived by the Buyer under the applicable Project SPA.


4.7           Required Approvals; Compliance with Law.


(a)           Required Approvals. All material Permits necessary for the
construction, development, ownership and operation of the Projects based on the
current stage of development of such Project have been obtained by or for the
benefit of the Target Companies.  The Seller reasonably believes that each
Permit that remains to be obtained will be obtained in the ordinary course by
each Target Company without undue delay or material expense and without
unanticipated expensive or burdensome conditions prior to the time it is
required to be obtained under applicable Law.


(b)           No Violations.  Each Target Company and Holding Company is in
material compliance with and is not and has not been in material Breach of (i)
any Law or Order applicable to a Target Company or Holding Company or by which
any of its property or assets is bound, or (ii) any Permit or other Consent to
which the Target Company or Holding Company is a party or by which any of its
property or assets is bound.


(c)           No Notice.  Neither the Seller, its Affiliates nor any Target
Company has received any notice or other communication (whether written or
oral), and no Proceeding is pending, or, to the Knowledge of the Seller,
threatened, from or before any Governmental Authority or other Person regarding
any actual, alleged, possible or potential violation of, or failure to comply
with, any Law, Order or Contract by any Target Company, or Holding Company.


 
14

--------------------------------------------------------------------------------



4.8           Existing Contracts.


(a)           Binding Enforceability and Effect.  As of the applicable Closing
Date, each Existing Contract is a valid, binding and enforceable obligation of
the applicable Target Company and, to the Knowledge of the Seller, the other
parties thereto, in accordance with its terms and is in full force and effect.


(b)           No Violation, Change, Breach or Default.  Neither the Seller, its
Affiliates nor any Target Company is, and to the Knowledge of the Seller, no
other party to an Existing Contract is, in material Breach under any Existing
Contract, and, to the Knowledge of the Seller, there does not exist any event
that, with the lapse of time or the giving of notice or both, would constitute
such a material Breach.


4.9           Indebtedness.  Other than as notified in writing by the Seller
Parties to the Buyer Parties prior to the Closing Date for any Target Company or
Holding Company, no Target Company, or Holding Party is directly or indirectly
liable for any Indebtedness.


4.10           Litigation.  There is no Proceeding pending or, to the Knowledge
of the Seller or any of its Affiliates, threatened, against the Seller, any of
the Seller Parties, any of its Affiliates any Target Company or any Holding
Company, that in any manner challenges or seeks to prevent, enjoin, alter or
materially delay the transactions contemplated by this Agreement or any of the
Existing Contracts, in each case, that if adversely determined would have a
material adverse effect upon such Target Company, or Holding Company. None of
the Seller, Target Company or  Holding Company (a) is in violation of any
applicable laws that, individually or in the aggregate, could reasonably be
expected to have a material adverse effect, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a material adverse effect on the Seller’s ability to perform hereunder or
under any applicable Transaction Documents.


4.11           Title to Assets and Tangible Personal Property; Title.  Each
Target Company and  Holding Company has (i) good and legal title to (in the case
of fee interests in real property), (ii) valid leasehold interests in (in the
case of leasehold interests in real or personal property), (iii) valid licensed
rights in (in the case of licensed interests in intellectual property) and (iv)
good title to (in the case of all other personal property), all of their
respective properties and assets used by or useful to such Target Company or 
Holding Company in the operation of the Business as of the applicable Closing
Date.  Except for Permitted Liens, all such properties and assets are free and
clear of Liens.


4.12           Access Rights. As of the applicable Closing Date, the applicable
Target Company has all necessary access rights with respect to its Project, or
shall acquire such rights in the ordinary course from an Affiliate that has such
access rights.


4.13           Undisclosed Liabilities; Invoices.  No Target Company or Holding
Company has any material Liabilities, whether known or unknown, asserted or
unasserted, liquidated or unliquidated, accrued, absolute, contingent or
otherwise, other than Liabilities pursuant to which the Seller Parties have
provided written notice of to the Buyer Parties prior to the Closing for such
Target Company and the applicable Holding Company.


15

--------------------------------------------------------------------------------

4.14           Books and Records and Financial Controls.  True, correct and
complete copies of the books of account, ownership record books, minute books,
bank accounts, and other corporate records, if any, of the Target Companies have
been made available to the Buyer and such books and records have been maintained
in accordance with good business practices.


4.15           Tax Matters.  As of the applicable Closing Date, the Seller and
each Target Company and Holding Company has paid all Taxes then due and payable
(whether or not shown on any Tax Return) in respect of the Target Companies,
Holding Companies, the assets of the Target Companies and the operation of the
Business through and including the applicable Closing Date.


4.16           Brokers.  No investment banker, broker, agent, finder, advisor,
firm or other Person is entitled to receive any brokerage, finder’s or other
payment, fee or commission from the Seller, the Buyer, any of their respective
Affiliates or any Target Company or any Holding Companies in connection with
this Agreement or any Existing Contract or the transactions contemplated herein
or therein.


4.17           Bankruptcy.  Neither the Seller nor any Target Company or Holding
Company has filed any voluntary petition in bankruptcy or been adjudicated
bankrupt or insolvent, or filed any petition or answer seeking any
reorganization, liquidation, dissolution or similar relief under any federal or
state bankruptcy, insolvency or other debtor relief or similar Law, or sought or
consented to or acquiesced in the appointment of any trustee, receiver,
conservator or liquidator of all or any substantial part of its properties.  No
court of competent jurisdiction has entered an order approving a petition filed
against it seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any federal or state bankruptcy
act, or other debtor relief or similar Law, and no other liquidator has been
appointed for any of them, or of all or any substantial part of any of their
properties.  No proceeding has been commenced or threatened, seeking to
adjudicate any Target Company or Holding Company as bankrupt or seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or other similar relief.


4.18           Governmental Regulation.  No Target Company or Holding Company is
subject to regulation under the Investment Company Act of 1940 or under any
other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable.  No Target Company, or Holding Company is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.


4.19           Historical Financial Statements.  The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments.  As of the applicable Closing Date,
no applicable Target Company or Holding Company has any contingent liability or
liability for Taxes, long-term lease or unusual forward or long-term commitment
that is not fully reflected in the Historical Financial Statements or the notes
thereto in accordance with GAAP and which in any such case is material in
relation to the business, operations, properties, assets, condition (financial
or otherwise) or prospects of such Target Company, or Holding Company taken as a
whole.  The representations made by the Seller on behalf of each Target Company
and Holding Company in this Section 4.19 about Historical Financial Statements
for each project acquired by a Target Company or Holding Company from a Person
who is not an Affiliate of such Target Company or Holding Company are made to
the Knowledge of the Seller, Target Company or Holding Company, as applicable,
for periods prior to such acquisition.


16

--------------------------------------------------------------------------------

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE BUYER


The Buyer represents and warrants to the Seller as of the Effective Date and as
of each  Closing Date as follows:


5.1           Organization and Qualification.  The Buyer is a duly organized and
validly existing limited liability company in good standing under the laws of
the State of Delaware with all power and authority to own or lease all of its
properties and assets and to conduct its business as presently conducted.


5.2           Authority of the Buyer.  The Buyer has all requisite power and
authority to execute and deliver this Agreement and each of the other
Transaction Documents to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by the Buyer of this Agreement and each
of the other Transaction Documents to which it is a party, the performance by
the Buyer of its obligations hereunder and thereunder and the consummation of
the transactions contemplated hereby and thereby have been duly and validly
authorized by all requisite action on the part of the Buyer and no other
proceedings on the part of the Buyer are necessary to authorize this Agreement
and each of the Transaction Documents to which the Buyer is a party, the
performance of such obligations or the consummation of such transactions.


5.3           No Violation or Conflict; Consents; No Litigation.


(a)           Neither the execution and delivery by the Buyer of this Agreement
or any of the other Transaction Documents to which it is a party, nor the
performance by the Buyer of its obligations hereunder and thereunder, nor the
consummation of the transactions contemplated hereby and thereby will, directly
or indirectly (with or without notice or lapse of time or both), (a) violate,
contravene, conflict with or Breach any term or provision of the Organizational
Documents of the Buyer, (b) result in a violation or Breach of, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation or acceleration) under, or require any
consent (other than as identified in the applicable Project SPA) under, any
Contract or other instrument or obligation to which the Buyer is a party or by
which it or any of its respective properties or assets are bound, (c) violate
any Laws applicable to the Buyer or any of its Affiliates or any of their
respective properties or assets, or (d) except with respect to the performance
by the Buyer of its obligations contained herein and in the Transaction
Documents, require any filing with, or the obtaining of any Permit from any
Governmental Authority.


 
17

--------------------------------------------------------------------------------



(b)           There are no actions, suits, or legal or arbitration proceedings
pending to which Buyer is a party (and, to Buyer’s Knowledge, there are no
actions, suits or legal or arbitration proceedings threatened in writing against
Buyer), in any such case at law or in equity before any Governmental Authority
or arbitral body against or affecting Buyer, that would reasonably be expected
to have a material adverse effect on the ability of Buyer to perform its
obligations under the Transaction Documents or to consummate the transactions
contemplated thereby.


ARTICLE 6
COVENANTS OF THE PARTIES


6.1           Framework Model; Further Assurances.


(a)           Each Party shall use commercially reasonable efforts to agree on a
financial model that will reflect the base case assumptions (including with an
internal rate of return, net present value of the cash flows to the Buyer from
each Target Company, the Target Transfer Date for each Project, construction
costs, the criteria set forth in clauses (a), (b) and (c) of the definition of
“True Up Financial Model,” the projected Final Transfer Price for each Target
Company) for the transactions set forth herein (the “Framework Financial Model”)
by no later December 30th, 2015.


(b)           Each Party shall use commercially reasonable efforts to do and
perform or cause to be done and performed all further acts and things and shall
execute and deliver all further agreements, certificates, instruments and
documents as any other Party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement or any of the Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby. Without limiting the foregoing, Seller shall use its best efforts to
secure all Consents as promptly as possible.


6.2           Tax Matters.


(a)           Transfer and Similar Taxes.  All transfer, documentary, sales,
use, stamp, registration or other similar Taxes or fees (including any penalties
and interest) incurred in connection with the consummation of the transactions
contemplated by this Agreement shall be borne by the Seller and shall be paid
when due.  The Seller will, at its own expense, file all necessary Tax Returns
and other documentation with respect to all such Taxes, and, if required by any
applicable Law or Order, the Buyer will, and will cause its Affiliates to, join
in the execution of any such Tax Returns and other documentation.


(b)           Tax Returns and Payments.  Except as may be otherwise agreed by
the Parties in writing, the Seller shall be responsible for, and shall file, all
Tax Returns with respect to the Seller, Target Companies, and Holding Companies
for all Tax periods or portions thereof ending on or before the applicable
Closing Date.


 
18

--------------------------------------------------------------------------------



(c)           Access and Assistance.  Each of the Seller, the Buyer, and their
respective Affiliates will provide the other Parties with such assistance as may
reasonably be requested by any of them in connection with the preparation of any
Tax Return, any Tax audit or other examination by any Governmental Authority,
any judicial or administrative proceedings relating to liability for Taxes, or
any other claim arising under this Agreement, and each will retain and provide
the others with any records or information that may be relevant to any such Tax
Return, audit or examination, proceeding or claim. Such assistance shall include
making employees available on a reasonable basis to provide additional
information and explanation of any material provided hereunder and shall include
providing copies of any relevant Tax Returns and supporting work schedules which
assistance shall be provided without charge except for reimbursement of
reasonable out-of-pocket expenses.


6.3           Substitution of Target Companies.  At any time prior to the
Outside Date, the Seller may propose the substitution of Target Companies listed
on Schedule 1.1  and/or the addition of new entities to Schedule 1.1 to the
Buyer in writing, together with the information listed on Schedule 1.1 and any
due diligence information reasonable requested by the Buyer, provided that (a)
such proposed Target Company or Target Companies shall have at least an
equivalent or greater “Equity”  value (as determined in accordance with Section
2.2(d)) than the applicable Target Company being replaced, (b) the Seller is
able to transfer such proposed Target Companies before the Outside Date, and (c)
the proposed Target Company or Target Companies shall be in a geographical
region(s) in which Buyer intended to operate.  Upon acceptance by the Buyer of
the proposal for substitution or addition, Schedule 1.1 shall be deemed amended
and each such substituted entity or new entity added to Schedule 1.1 shall
become a “Target Company” for purposes of this Agreement and shall be added to
Schedule 1.1.  Any entity substituted under this Section 6.3 shall cease to be a
“Target Company” as of the date of such substitution and shall be deleted from
Schedule 1.1 by the Parties, its direct parent shall cease to be a “Holding
Company.”


6.4           Exclusivity; Non-Solicitation; Pre-Closing Business.


(a)           Subject to Section 6.3, the Seller shall not sell or otherwise
transfer any of the Equity Interests in any Target Company, Holding Company, or
sell or otherwise transfer, or permit any Target Company, Holding Company or
Affiliate to sell or otherwise transfer, the Existing Contracts to any Person
(other than to the applicable Project Company or to the Buyer).


(b)           The Seller shall not, and shall cause its Affiliates not to,
directly or indirectly, initiate, market, solicit, negotiate or provide
nonpublic or confidential information to facilitate, any proposal or offer with
respect to any acquisition of the Equity Interests of any Target Company,
Holding Company, or the assets of any Target Company prior to the Outside Date.


 
19

--------------------------------------------------------------------------------



(c)           The Seller shall cause each of the Target Companies to conduct the
business of each of the Target Companies in the ordinary course consistent with
past practice.  Without limiting the generality of the foregoing, except as
otherwise provided in this Agreement, Seller shall cause each of the Target
Companies to:


(i)           maintain the material Contracts, properties, assets and equipment
owned and leased by the Projects;


(ii)           maintain all existing and material Permits;


(iii)           maintain the books and records and accounts of each of the
Target Companies and the Projects in the manner in which such books and records
and accounts are currently maintained; and


(iv)           preserve the existing and material Contracts of each of the
Target Companies and the Projects and satisfy or cease to be satisfied all
obligations thereunder.


(d)           Between the date hereof and the last Closing Date, Seller will
reasonably promptly notify Buyer in writing if it becomes aware of:  (i) the
occurrence or non-occurrence of any fact or event that could reasonably be
likely to cause any representation or warranty of Seller contained in this
Agreement to be untrue or inaccurate; (ii) any failure of Seller to comply with
or satisfy any covenant or condition to be complied with or satisfied by such
party or parties hereunder; (iii) any notice or other communication from any
Person alleging that the consent or approval of such Person is or may be
required in connection with the transactions contemplated under this Agreement
or that such transactions otherwise may violate the rights of or confer remedies
upon such Person; (iv) any notice or other communication from any Governmental
Authority in connection with the transactions contemplated under this Agreement;
and (v) any proceedings commenced relating to Seller, the Target Companies or
Holding Companies,  Buyer or any of the Projects that, if pending on the date of
this Agreement, would have been required to have been disclosed to Buyer
pursuant to this Agreement.  Notwithstanding the foregoing, such notices shall
not be deemed to cure, or to relieve Seller from any Liability or obligation
with respect to, any Breach of or failure to satisfy any representation,
warranty, covenant, condition or agreement hereunder.


6.5           Future Assurances. Seller will keep Buyer reasonably informed with
respect to the status of the anticipated Closing and transfer of each Target
Company.  The Parties will make all reasonable efforts to agree to modifications
to this Agreement to effectuate the Closings and the transfers of the Target
Companies consistent with Schedule 1.1.


20

--------------------------------------------------------------------------------

ARTICLE 7
INDEMNIFICATION


7.1           Survival of Representations and Warranties.


Except as otherwise provided in this Section 7.1, with respect to the
acquisition of the Equity Interests in each Target Company and the applicable
Holding Company, all covenants and agreements of the Parties contained in this
Agreement, together with the associated rights of indemnification contained
herein, shall survive the applicable Closing for such Target Company and the
applicable Holding Company and remain in full force and effect until performed,
and the representations and warranties of the Parties contained in this
Agreement, together with the associated rights of indemnification contained
herein, shall survive the applicable Closing and remain in full force and
effect  until the date that is twenty-four months after the Effective Date,
except that there shall be no time limit for claims for Breach of
representations or warranties under Sections 4.1 (Organization and Qualification
of the Project Companies), 4.2 (Organization and Qualification of the Seller),
4.4 (Authority of the Seller), 5.1 (Organization and Qualification), and 5.2
(Authority of the Buyer) (collectively, the “Fundamental Representations”). Any
representation or warranty as to which a claim for indemnification shall have
properly been asserted during the applicable survival period set forth in this
Section 7.1 and otherwise in accordance with the provisions of this Article 7,
shall continue in effect with respect to such claim until such claim shall have
been finally resolved in a court of law or otherwise settled.


7.2           Terms of Indemnification.  Subject to the terms and provisions of
this Article 7:


(a)           The Seller shall indemnify the Buyer Parties against, and shall
protect, defend and hold harmless the Buyer Parties from, all Damages actually
incurred (including amounts required by Law to be paid) by a Buyer Party arising
out of, relating to or resulting from (i) any Breach of the Seller’s
representations or warranties contained in Article 4 of this Agreement, (ii) any
Breach of any of the Seller’s covenants or agreements contained in this
Agreement, (iii) any Taxes that are the Seller’s responsibility under Article 6,
(iv) any withholding or similar Taxes imposed as a result of the transactions
contemplated by this Agreement, and (v) any Project-specific circumstances
specified in applicable Project SPA.


(b)           The Buyer shall indemnify the Seller Parties against, and shall
protect, defend and hold harmless the Seller Parties from, all Damages actually
incurred (including amounts required by Law to be paid) by a Seller Party
arising out of, relating to or resulting from (i) any Breach of any of the
Buyer’s representations or warranties contained in Article 5 of this Agreement,
and (ii) any Breach of any of the Buyer’s covenants or agreements contained in
this Agreement, provided that the maximum aggregate liability of the Buyer shall
not exceed at any time the amount of the aggregate Consideration relating to the
Target Companies transferred to the Buyer under this Agreement.  Notwithstanding
anything to the contrary set forth herein, any cure rights and remedies
available to either Party under this Agreement shall in no event be duplicative
with those set forth in each applicable Project SPA.


7.3           Liability Cap.  The maximum aggregate liability of the Seller for
the payment of claims for indemnification made pursuant to Section 7.2(a) with
respect to any Project, shall be limited to the Consideration paid in respect of
such Project (the “Liability Cap”).  Notwithstanding anything in this Article 7
to the contrary, the Liability Cap shall not apply to or against any Damages
resulting from, arising out of in the nature of, or caused by: (i) any grossly
negligent, fraudulent, willful or intentional Breach by the Seller or the Buyer
of any of its representations, warranties or covenants set forth herein or (ii)
Breach of any Fundamental Representation.


 
21

--------------------------------------------------------------------------------



ARTICLE 8
CLOSING CONDITIONS; TERMINATION


8.1           Conditions Precedent to Obligation of the Buyer.  The obligation
of the Buyer to consummate the Closing with respect to each Target Company is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which, other than the conditions described
in Section 8.1(b), may be waived by the Buyer in its sole discretion):


(a)           The Buyer shall have completed its due diligence of the applicable
Target Company, Holding Company and the applicable project to its reasonable
satisfaction;


(b)           The Seller Parties and the Buyer Parties have entered into the
Project SPA and all the conditions precedent to the consummation of the Closing
with respect to the project under such SPA shall be been satisfied or waived by
the applicable parties.


(c)           The Buyer shall have received copies of all Consents that are
required by the Seller to consummate the applicable Closing, in form and
substance reasonably satisfactory to the Buyer; provided, however, in the event
that a Target Company requires a Consent in connection with a Closing, and at
the time of such anticipated Closing such Consent has not yet been obtained, the
Seller may (with Buyer’s consent and subject to terms and conditions of this
Agreement) replace such Target Company pursuant to Section 6.3 with another
Target Company.  Failure to achieve the Closing Date with respect to a Target
Company by the Target Transfer Date may entitle the Buyer to the payment of any
applicable Delay Liquidated Damages Amount in accordance with Section 2.2(e),
except to the extent such Delay Liquidated Damages Amount is offset by the net
cash proceeds made available to the Buyer by the applicable replaced Target
Company.


(d)           Any other information, documentation, deliverables, materials and
conditions reasonably requested by the Buyer that is customary for acquisitions
of this kind and shall have been received by the Buyer or shall have been
otherwise satisfied.


(e)           The representations and warranties of the Seller contained in this
Agreement with respect to such Target Company and the related Holding Company
shall be true and correct in all respects as of the Closing Date;


(f)           The Seller shall have performed and complied with its obligations
and covenants required by this Agreement to be performed and complied with by
the Seller; and


(g)           The Seller shall have delivered to the Buyer the deliverables
described in Section 3.2.


8.2           Termination.  This Agreement shall automatically terminate upon
the earlier to occur of the Outside Date and the date mutually agreed by the
Parties.  Sections 2.2(c), 2.2(e), 6.4, 7.1, 7.2, 7.3, 9.9 shall survive
termination of this Agreement.


 
22

--------------------------------------------------------------------------------



8.3           Early Termination.


(a)           Notwithstanding anything contained in this Agreement to the
contrary, this Agreement may be terminated, in whole or in part, as applicable,
as follows:


(i)           With respect to a specific Target Company and prior to its Closing
Date, by the Buyer, if there has been a material breach by the Seller of any
representation, warranty, covenant or agreement contained in this Agreement,
which is not cured within thirty (30) days after notice of such breach is
received; or


(ii)           By either Party, if the Outside Date has occurred and the Closing
Date in respect of all Target Companies has not yet been consummated;


provided, however, that Seller’s obligations to pay the Delay Liquidated Damages
Amount under Section 2.2(e) shall survive a termination of this Agreement
pursuant to clauses (i) or (ii) immediately above.


(b)           Notice of Termination.  Any Party desiring to terminate this
Agreement pursuant to this Section 8.3 shall give written notice of such
termination to the other Party to this Agreement.


ARTICLE 9
GENERAL PROVISIONS


9.1           Parties in Interest.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns, and the Buyer Parties and the Seller Parties for purposes of
Section 7.2, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, title,
privilege, benefit, interest, remedy or claim of any nature whatsoever under or
by reason of this Agreement, or any term or provision hereof.


9.2           Assignment.  This Agreement and the rights, title, privileges,
benefits, interests, remedies and obligations hereunder may not be assigned by
any Party with the consent of the other Party; provided, however, that the Buyer
may (a) assign any or all of its rights, title, privileges, benefits, interests
and remedies hereunder to any one or more of its Affiliates; or (b) designate
any one or more of its Affiliates to perform its obligations hereunder (in any
or all of which cases the Buyer nonetheless shall remain responsible for the
performance of all of its obligations hereunder); or (c) collaterally assign its
rights hereunder to a lender or other financing party.


9.3           Specific Performance.  Each party acknowledges and agrees that a
non-breaching party may, upon any breach of this Agreement, immediately seek
enforcement of this Agreement by means of specific performance or injunction,
without any requirement to post a bond or other security.


23

--------------------------------------------------------------------------------

9.4           Notices.  All notices, requests, claims, demands, waivers,
instructions, documents and other communications to be given pursuant to this
Agreement shall be in writing, signed by the person giving such notice or demand
and shall be delivered personally, emailed, or sent by nationally recognized
overnight courier to a party at the address set forth below for such party or to
such other address as the party to whom notice is to be given may have furnished
to the other parties hereto in writing in accordance herewith.


If to the Seller, to:


SunEdison, Inc.
13736 Riverport Drive
Maryland Heights, MO 63043
Attn: General Counsel


If to the Buyer, to:


TerraForm Global, LLC
7550 Wisconsin Ave
Bethesda, MD 20814
Attn: General Counsel


9.5           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law, Order or public
policy, all other terms, conditions and provisions of this Agreement shall
nevertheless remain in full force and effect.


9.6           Amendment.  This Agreement may not be amended or modified except
by a written instrument, specifically referring to this Agreement and signed by
each of the Parties.


9.7           Waiver.  Neither the failure nor any delay of any Party to this
Agreement to assert or exercise any right, power, privilege or remedy under this
Agreement, or to enforce any term or provision hereof, shall constitute a waiver
of such right, power, privilege or remedy, and no single or partial exercise of
any such right, power, privilege or remedy shall preclude any other or further
exercise of such right, power, privilege or remedy or the exercise of any other
right, power, privilege or remedy.


9.8           Expenses.  The Buyer and the Seller shall bear their respective
fees, costs and expenses incurred in connection with this Agreement (including
the preparation, negotiation and performance hereof) and the transactions
contemplated hereby (including fees and disbursements of attorneys, accountants,
agents, representatives and financial and other advisors).


9.9           Governing Law; Choice of Forum; Waiver of Jury Trial.  This
Agreement shall be governed by and interpreted in accordance with the laws of
the State of Delaware applicable to contracts performed in that state.  THE
PARTIES HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT IN DELAWARE WITH RESPECT TO ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT.


24

--------------------------------------------------------------------------------

9.10           Counterparts.  This Agreement may be executed in any number of
counterparts (including through the transmission of signature pages by facsimile
or electronic mail, each of which shall constitute an original for all
purposes), and by the different Parties in separate counterparts, each of which
when executed shall be deemed to be an original, and all of which, taken
together, shall be deemed to constitute one and the same instrument.


9.11           Entire Agreement.  This Agreement (including the schedules and
exhibits hereto, which are incorporated into this Agreement by this reference
and made a part hereof) constitutes the entire agreement among the Parties with
respect to the subject matter hereof and thereof, and supersedes all prior or
contemporaneous agreements and understandings, whether written or oral, among
the Parties, or any of them, with respect to the subject matter hereof and
thereof.  This Agreement specifically amends and restates the Original Agreement
and the terms and provisions of such Original Agreement shall be terminated,
void and of no further force or effect as of the Execution Date.


9.12           Press Releases.  No Party shall issue any press release or make
any other public announcement relating to the Projects or the transaction
contemplated hereby or disclose the existence or content of this Agreement
without the prior written consent of the other Party hereto (such consent not to
be unreasonably withheld), except if required by applicable Law, in which event
such Party shall, to the extent practicable, first consult with the other Party
as to the terms of such disclosure.


[Remainder of page intentionally left blank.  Signature pages to follow.]


 
25

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Party hereto has caused this Amended and Restated
Equity Interest Purchase Agreement to be signed on its behalf as of the date
first written above.



 
SUNEDISON HOLDINGS CORPORATION
         
By:
/s/ Martin Truong
   
Name:
Martin Truong
   
Title:
Vice President
         
TERRAFORM GLOBAL, LLC
         
By:
/s/ Brian Wuebbels
   
Name:
Brian Wuebbels
   
Title:
President & CEO

 
 
 
 
 
Signature Page to Amended and Restated Equity Interest Purchase and Sale
Agreement

--------------------------------------------------------------------------------





Exhibit A


Form of Project SPA


Schedule 1.1:  Target Companies
 
Target Company
Name
Location
DC Capacity
(MW)
Debt
($mm)
Equity
($mm)
ASP
($mm)
Discount Rate
(Levered On‐
shore, INR IRR)
Target Transfer
Date
Adityashakti
Tamil Nadu
12.6
9.7
9.5
19.2
12.7%
3-Feb-16
Phoebus
Tamil Nadu
60.0
47.0
35.2
82.2
12.7%
8-Mar-16
Dominicus
Telangana
44.8
31.1
20.4
51.5
12.7%
17-Mar-16
Arushi
Andhra Pradesh
36.0
28.0
23.2
51.2
12.0%
13-Jul-16
Greenflash
Andhra Pradesh
36.0
30.0
22.6
52.6
12.0%
13-Jul-16
Bheem
Karnataka
30.0
27.0
19.0
46.0
12.0%
22-May-16
Suryashakti
Karnataka
30.0
27.0
18.5
45.5
12.0%
17-May-16
Aditi
Karnataka
30.0
27.0
19.2
46.2
12.0%
28-Apr-16
Adhavan
Tamil Nadu
60.0
49.0
39.2
88.2
12.0%
26-Jun-16
Pullanaickenpatty
Tamil Nadu
18.0
16.0
9.7
25.7
12.0%
17-Jun-16
Ottanatham
Tamil Nadu
19.1
16.0
9.9
25.9
12.0%
7-Jul-16
DMRC 1
Delhi
1.5
-
1.1
1.1
12.0%
15-Feb-16
DMRC 2
Delhi
2.5
-
1.7
1.7
12.0%
15-Feb-16
DG-45 Toshiba
Telangana
11.0
7.0
5.6
12.6
12.0%
29-Apr-16
DG-45 DRL
Telangana
10.9
7.0
8.1
15.1
12.0%
29-Apr-16
DG-45 Mylan
Andhra Pradesh
11.7
8.2
8.1
16.3
12.0%
29-Apr-16
DG-45 SSL
Andhra Pradesh
11.0
11.0
5.6
16.6
12.0%
29-Apr-16
TOTAL
 
425.1
341.0
256.6
597.6
 
 


--------------------------------------------------------------------------------